Exhibit 99.1 SilverCrest Updates Santa Elena Mine Transition TSX: SVLNYSE MKT: SVLC For Immediate Release VANCOUVER, B.C. September 26, 2014 – SilverCrest Mines Inc. (the “Company”) is pleased to provide an update for the transition of the Santa Elena Mine in Sonora, Mexico from open pit heap leach to underground mining and milling operations. Activities at the mine are now moving from capital intensive expenditures for the overall Expansion Plan to operating costs and sustaining capital expenditures for underground development with emphasis on generating free cash flow through continued strict cost controls. The most significant transition activities are outlined below. For additional information and to view photos and videos, please visit the Company’s website at www.silvercrestmines.com. N. Eric Fier, President and COO stated; “We are pleased with our transition to a conventional milling operation at the Santa Elena Mine. The commissioning of the mill was completed on budget as of August 1, 2014. The ramp up of underground stope production to 1,500 tonnes per day has encountered short-term delays. These delays are primarily due to finalizing detailed stope designs based on recent in-fill drilling with associated geotechnical constraints. Also, delays in long-hole drilling start-up for stope development are attributed to personnel training in drilling procedures while testing stope ground support. These short-term delays are manageable but will impact previously announced 2014 metal production guidance of approximately 3.3 million AgEq ounces at a ratio of 60:1. Guidance for 2014 is now projected to range from 3.0 to 3.3 million AgEq ounces. Estimated operating cash costs for 2014 of $8.50 to $9.50 per AgEq ounce and all-in sustaining cash costs of $11 to $12 per AgEq ounce, remain unchanged. These costs continue to make SilverCrest one of the lowest cost producers in the sector with anticipated free cash flow for Q4 2014”. Santa Elena Transition ●
